Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 The Amendment filed on November 12, 2020 is acknowledged and has been entered. Claims 3 and 12 have been amended. Claims 1-2 and 4 have been canceled. Claims 3 and 5-12 are pending and under examination in this Office action.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.
 
Response to Amendment
In the Advisory Action dated October 20, 2020, the amendment filed on October 13, 2020 was entered and considered. The objection to claims 3, 7, 8 and 12 was withdrawn in view of the claim amendment. The rejection to claims 7 and 8 under 35 U.S>C 101 was withdrawn in view of the claim amendment. The rejection to claim 4 under 35 U.S.C. 112(d) was withdrawn in view of the claim cancellation. 
Claim Objections
Claims 3, 7, 8 and 12 are objected to because of the following informalities. 
Claim 3, line 10; and claim 12, line 6: the term “acquired”  
Claims 7 and 8, line 4: the phrase “contact each of the plurality of contact interfaces” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3, 7-8 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al., JP2010088487A, hereinafter Ogawa.

Claim 3. Ogawa teaches a measurement apparatus comprising:
FIG.1: the interface between the hand 2 and the steering wheel 1 is the “contact interface” as claimed; FIG.3: an array of the pulse wave sensors 20 disposed in the steering wheel; [0091]: the hand comes into contact with the steering wheel 1…and the contact portion; and [0034]: the size of the pulse wave sensor 20 is sufficient with the fingertip of the hand) – as there are a plurality pulse sensors each with a size suitable for the fingertip of a hand to contact, the plurality of contact interfaces allows contact with a plurality of test sites of a subject. A contact interface is meant to allow contact; 
“a plurality of biological sensors (FIG.2, pulse wave sensors 20) configured to acquire respective biological measurement outputs of the plurality of test sites contacting the plurality of contact interfaces” ([0032]: a pluratliy of pulse wave sensors 20 are provided on the steering wheel 1, and measure a pulse wave of the driver’s hand 2 placed on the steering wheel 1); 
“a plurality of temperature detectors (FIG.3: the position detection means 10) configured to detect respective temperatures of the plurality of contact interfaces” ([0091]: the position detecting means 10 in the present embodiment is a warm sensor…the temperature sensor at the contact portion detects the temperature and determines that the hand is present on the sensor; and [0082]: FIG.10: the position detecting means 10 may be installed adjacent to the pulse wave sensor 20); and 
“a controller configured to acquire at least one of the biological measurement outputs from the pluratliy of biological sensors” ([0011]: an ECU 3 (Electronic Control Unit)…the pulse of the driver is detected by the ECU 3 calculating the pulse waves collected by the pulse wave sensors 20BI) 
“select one biological sensor among the pluratliy of biological sensors based on the temperatures detected from the plurality of temperature detectors” ([0006]: selecting means for selecting a pulse wave sensor corresponding to the position of the hand detected by the position detecting means)
“acquired under the condition that the pluratliy of test sites are contacted by the plurality of contact interfaces” ([0091]: the temperature sensor generates a temperature change when the hand comes into contact with the steering wheel, and the temperature sensor at the contact portion detects the temperature) – since the temperature sensor at the contact portion detects the temperature, such a teaching is considered reading on the above claimed limitation of the temperature being detected under the condition that the test sites are contacted by the contact interfaces; i.e., there needs to be a contact in order for the temperature to be detected and acquired, and
“measure biological information based on the biological measurement outputs obtained by the selected biological sensor” ([0006]: causing the light emitting element of the selected pulse wave sensor to emit light…and Control means for selecting an output signal from the light receiving element of the pulse wave sensor. And it has a pulse calculation means which calculates a driver’s pulse based on the output signal which the selected light receiving element outputs). 
Hence, Ogawa teaches that 

(2) the selecting means select a pulse wave sensor “corresponding to the position of the hand detected by the position detecting means” (i.e., based on the temperatures detected) – i.e., the hand is detected based on the temperature, and the sensor at the position of the hand is selected; and
(3) such a selection causes light emission and receiving by the selected pulse wave sensor for pulse detection and calculation based on the light receiving outputs (i.e., “the biological measurement outputs” as claimed). The calculated pulse is the “biological information” measured as claimed.  
 
Claim 7. Ogawa further teaches that 
“the plurality of contact interfaces are disposed at separate positions of the housing such that a plurality of different fingers of the subject contacts each of the pluratliy of contact interfaces when the subject holds the housing in one hand” ([0034]: the size of the pulse wave sensor 20 is sufficient with the finger; and FIG.3: a plurality of pulse wave sensor 20) – as there are multiple sensors with each sensor having a size for a finger fit, there are multiple contact interfaces for a plurality of different fingers to contact. 
The limitation of the contract interfaces being contacted by “a plurality of different fingers of the subject when the subject holds the housing in one hand” is considered manner of operation of the claimed apparatus. The plurality of contact interfaces may be 
See MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 8. Ogawa further teaches that 
 “the plurality of contact interfaces are disposed at separate positions of the housing such that a plurality of fingers of different hands of the subject contacts each of the plurality of contact interfaces when the subject holds the housing in both hands” ([0034]: the size of the pulse wave sensor 20 is sufficient with the finger; and FIG.3: a plurality of pulse wave sensor 20) – as there are multiple sensors with each sensor having a size for a finger fit, there are multiple contact interfaces for a plurality of different fingers to contact. 

See MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 11. Ogawa further teaches that 
 “the biological information includes information related to blood flow” ([0040]: it is considered that hemoglobin flow rate in blood has a significant relationship with pulse waves in capillaries near the skin…if the amount of received light is measured by the light receiving element 22, an increase or decrease in hemoglobin can be detected, and based on this, a pulse wave can be obtained).

Claim 12. Ogawa teaches a measurement method comprising: 
“acquiring a plurality of biological measurement outputs with a plurality of biological sensors from a plurality of test sites contacting a plurality of contact interfaces” ([0032]: a pluratliy of pulse wave sensors 20 are provided on the steering wheel 1, and measure a pulse wave of the driver’s hand 2 placed on the steering wheel 1; FIG.1: the interface between the hand 2 and the steering wheel 1 is the “contact interface” as claimed; FIG.3: an array of the pulse wave sensors 20 disposed in the steering wheel; [0091]: the hand comes into contact with the steering wheel 1…and the contact portion; and [0034]: the size of the pulse wave sensor 20 is sufficient with the fingertip of the hand) – the plurality of pulse wave sensors have a plurality of contact interfaces for the hand. As each of the plurality of pulse sensors has a size suitable for the fingertip of a hand, there are a plurality of test sites; 
“detecting temperatures of the plurality of contact interfaces” ([0091]: the position detecting means 10 in the present embodiment is a warm sensor…the temperature sensor at the contact portion detects the temperature and determines that the hand	 is present on the sensor; and [0082]: FIG.10: the position detecting means 10 may be installed adjacent to the pulse wave sensor 20); and 
“acquiring biological measurement outputs from a plurality of biological sensors” ([0032]: a pluratliy of pulse wave sensors 20 are provided on the steering wheel 1, and measure a pulse wave of the driver’s hand 2 placed on the steering wheel 1);
[0006]: selecting means for selecting a pulse wave sensor corresponding to the position of the hand detected by the position detecting means)
“acquired under the condition that the pluratliy of test sites are contacted by the plurality of contact interfaces” ([0091]: the temperature sensor generates a temperature change when the hand comes into contact with the steering wheel, and the temperature sensor at the contact portion detects the temperature) – since the temperature sensor at the contact portion detects the temperature, such a teaching is considered reading on the above claimed limitation of the temperature being detected under the condition that the test sites are contacted by the contact interfaces; i.e., there needs to be a contact in order for the temperature to be detected and acquired; and
 “measuring biological information based on the biological measurement output obtained by the selected biological sensor” detected temperatures and on the acquired biological measurement outputs” ([0006]: causing the light emitting element of the selected pulse wave sensor to emit light…and Control means for selecting an output signal from the light receiving element of the pulse wave sensor. And it has a pulse calculation means which calculates a driver’s pulse based on the output signal which the selected light receiving element outputs). 
Hence, Ogawa teaches that 
detects the temperature and determines that the hand is present; 
(2) the selecting means select a pulse wave sensor “corresponding to the position of the hand detected by the position detecting means” (i.e., based on the temperatures detected) – i.e., the hand is detected based on the temperature, and the sensor at the position of the hand is selected; and
(3) such a selection causes light emission and receiving by the selected pulse wave sensor for pulse detection and calculation based on the light receiving outputs (i.e., “the biological measurement outputs” as claimed). The calculated pulse is the “biological information” measured as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2015/0190094 A1, hereinafter Lee, in view of Ogawa et al., JP2010088487A, hereinafter Ogawa.

Claim 3. Lee teaches a measurement apparatus comprising:
“a plurality of contact interfaces (205 of FIG. 2A and 255 of FIG.2C) disposed in a housing (200 of FIG.2A and 150 of FIG.2C) so as to allow contact with a plurality of test sites of a subject” ([0078]: a pluratliy of sensor devices may be placed on locations such that the user naturally brings his/her fingers of the left or right hand into contact with the sensor devices while gripping the electronic device); 
“a plurality of biological sensors (205 of FIG. 2A and 255 of FIG.2C) configured to acquire respective biological measurement outputs of the plurality of test sites contacting the plurality of contact interfaces” ([0078]: a pluratliy of sensor devices; and [0070]: the HR sensor device 205 may measure a pulse, a heart rate, or oxygen saturation of a user of the electronic device); and 
“a controller (AP 1410, FIG. 14) configured to measure biological information based on the biological measurement outputs obtained from the biological sensors ([0070]: the HR sensor device 205 may measure a blood flow rate by allowing light to reflect from or pass through a blood vessel of a skin).
[0081] that the electronic device 200 comprises a touch sensor for detecting an external object in contact with the electronic device.
Lee does not teach that the contact sensor for detecting an external object contact is a plurality of temperature detectors, and controller configure to select one biological sensor among the plurality of biological sensors based on the temperatures detected from the pluratliy of temperature detectors, and measure biological information based on biological measurement output obtained by the selected biological sensor.
However, in an analogous pulse wave detection through a human’s finger field of endeavor, Ogawa teaches
“a plurality of temperature detectors (FIG.3: the position detection means 10) configured to detect respective temperatures of the plurality of contact interfaces” ([0091]: the position detecting means 10 in the present embodiment is a warm sensor…the temperature sensor at the contact portion detects the temperature and determines that the hand is present on the sensor; and [0082]: FIG.10: the position detecting means 10 may be installed adjacent to the pulse wave sensor 20); and 
“a controller configured to acquire biological measurement outputs from the pluratliy of biological sensors” ([0011]: an ECU 3 (Electronic Control Unit)…the pulse of the driver is detected by the ECU 3 calculating the pulse waves collected by the pulse wave sensors 20BI) 
[0006]: selecting means for selecting a pulse wave sensor corresponding to the position of the hand detected by the position detecting means)
“acquired under the condition that the pluratliy of test sites are contacted by the plurality of contact interfaces” ([0091]: the temperature sensor generates a temperature change when the hand comes into contact with the steering wheel, and the temperature sensor at the contact portion detects the temperature) – since the temperature sensor at the contact portion detects the temperature, such a teaching is considered reading on the above claimed limitation of the temperature being detected under the condition that the test sites are contacted by the contact interfaces; i.e., there needs to be a contact in order for the temperature to be detected and acquired, and
 “measure biological information based on the biological measurement outputs obtained by the selected biological sensor” ([0006]: causing the light emitting element of the selected pulse wave sensor to emit light…and Control means for selecting an output signal from the light receiving element of the pulse wave sensor. And it has a pulse calculation means which calculates a driver’s pulse based on the output signal which the selected light receiving element outputs). 
Hence, Ogawa teaches that 
(1) the position detection means, i.e., the warm sensor or the temperature sensor that (i.e., the plurality of temperature detectors as claimed) detects the temperature and determines that the hand is present; 

(3) such a selection causes light emission and receiving by the selected pulse wave sensor for pulse detection and calculation based on the light receiving outputs (i.e., “the biological measurement outputs” as claimed). The calculated pulse is the “biological information” measured as claimed.  

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the contact sensor of Lee to employ such features “for the contact sensor to be a plurality of temperature detectors, for the controller being configured to select one biological sensor among the plurality of biological sensors based on the temperatures detected from the pluratliy of temperature detectors, and for measuring biological information based on biological measurement output obtained by the selected biological sensor” as taught in Ogawa for the advantage of “providing a pulse detection device and a control method for operating only a light emitting element corresponding to a position of a driver’s hand placed on” for “suppressing the power consumption”, as suggested in Ogawa, [0004] and [0007].

Claim 4. Lee and Ogawa combined teaches all the limitation of claim 3. 

However, in an analogous pulse wave detection through a human’s finger field of endeavor, Ogawa teaches that the controller 
“selects one of the plurality of biological sensors based on the temperatures detected from the plurality of temperature detectors” ([0006]: selecting means for selecting a pulse wave sensor corresponding to the position of the hand detected by the position detecting means; and [0091]: the position detecting means 10 in the present embodiment is a warm sensor…the temperature sensor at the contact portion detects the temperature and determines that the hand is present on the sensor) and 
“measures the biological information based on the biological measurement outputs acquired from the selected biological sensor” ([0006]: causing the light emitting element of the selected pulse wave sensor to emit light…and Control means for selecting an output signal from the light receiving element of the pulse wave sensor. And it has a pulse calculation means which calculates a driver’s pulse based on the output signal which the selected light receiving element outputs.
As applied to claim 3, the light receiving element outputs is “the biological measurement outputs” as claimed; and the calculated pulse is the “biological information” measured as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the controller of Lee to providing a pulse detection device and a control method for operating only a light emitting element corresponding to a position of a driver’s hand placed on” for “suppressing the power consumption”, as suggested in Ogawa, [0004] and [0007].

Claim 5. Lee and Ogawa combined teaches all the limitation of claim 3. 
 Lee further teaches 
“a display” (FIG.2C, a display 251); wherein the controller
“displays the measured biological information on the display” ([0152]: a user input requesting driving of an application program, detecting, by the HR sensor, a change from a part of a user’s body and acquiring data, and based on at least a part of the acquired data, displaying, by the processor, information on the display through a user interface of the application program).  

Claim 6. Lee and Ogawa combined teaches all the limitation of claim 3. 
 Lee further teaches 
“a display” (FIG.2C, a display 251); wherein 
“the biological information comprises a plurality of pieces of biological information; and the controller measures the plurality of pieces of biological information based on the biological measurement outputs acquired from the plurality of biological sensors” ([0084]: the electronic device 200 or the electronic device 250 may drive both the two HR sensor devices 205 and 255 and receive biometric recognition information acquired by the two HR sensor devices 205 and 255) – hence, the HR sensor devices 205 and 255 each generates a piece of biological information and together they generate “a plurality of pieces of biological information” as claimed, and 
“displays the pieces of biological information on the display” ([0152]: a user input requesting driving of an application program, detecting, by the HR sensor, a change from a part of a user’s body and acquiring data, and based on at least a part of the acquired data, displaying, by the processor, information on the display through a user interface of the application program).
  
Claim 7. Lee and Ogawa combined teaches all the limitation of claim 3. 
 Lee further teaches that
 “the plurality of contact interfaces are disposed at separate positions of the housing such that a plurality of different fingers of the subject contacts each of the plurality of contact interfaces when the subject holds the housing in one hand” ([0083]: the HR sensor device 255 may be placed on a location (i.e., upper, lower, left or right side surface) such that, when the user grips the electronic device…the user’s finger (e.g., a thumb, an index finger, a middle finger, and the like) is brought into contact with the HR sensor device; and [0084]: a pluratliy of HR sensor devices may be placed on various locations of the electronic device) – as there are a pluratliy of sensor devices for the fingers to be in contact with, it is inherent that there are multiple contact interfaces disposed at separate positions of the housing. 

See MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 8. Lee and Ogawa combined teaches all the limitation of claim 3. 
 Lee further teaches that
 “the contact interfaces are disposed at separate positions of the housing such that a plurality of fingers of different hands of the subject contacts each of the plurality of contact interfaces when the subject holds the housing in both hands” ([0083]: the HR sensor device 255 may be placed on a location (i.e., upper, lower, left or right side surface) such that, when the user grips the electronic device…the user’s finger (e.g., a thumb, an index finger, a middle finger, and the like) is brought into contact with the HR sensor device; and [0084]: a pluratliy of HR sensor devices may be placed on various locations of the electronic device) – as there are a pluratliy of sensor devices for the fingers to be in contact with, it is inherent that there are multiple contact interfaces disposed at separate positions of the housing. 
The limitation of the contract interfaces being contacted by “a plurality of different fingers of the subject when the subject holds the housing in one hand” is considered manner of operation of the claimed apparatus. The plurality of contact interfaces may be contacted by different fingers of one hand when the housing is held by one hand, or fingers of different hands when the housing is held by two hands. It does not further limit the structure of the contact interfaces. As Lee teaches that the HR sensors are placed on various locations of the electronic device, and the electronic device is a handheld device as illustrated in FIG.2, such an electronic device is considered capable of being held by a person’s hand or hands and being gripped by the fingers. Lee is therefore considered reading on this limitation.
See MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 10. Lee and Ogawa combined teaches all the limitation of claim 3. 
 Lee further teaches 
“a display” (FIG.2C, a display 251); 
“a plurality of contact detection sensors configured to detect contact of the subject” ([0081] that the electronic device 200 comprises a touch sensor for detecting an external object in contact with the electronic device) and the controller 
“displays an image on the display based on positions where the plurality of contact interfaces are disposed” ([0152]: a user input requesting driving of an application program, detecting, by the HR sensor, a change from a part of a user’s body and acquiring data, and based on at least a part of the acquired data, displaying, by the processor, information on the display through a user interface of the application program; and [0170: the display may include a projector 1466…the projector 1466 may display an image by projecting light onto a screen) – as the acquired data is from the positions of the HR sensor with the fingers in contact, the display of the acquired data is therefore based on the positions of the contact interfaces (where the contact occurs).  
Lee does not teach that the plurality of contact detection sensors are disposed near the plurality of contact interfaces, the detection occurs by the test sites, and the acquired data is based on output from the plurality of contact detection sensors.

However, in an analogous pulse wave detection through a human’s finger field of endeavor, Ogawa teaches
“a plurality of contact detection sensors disposed near the plurality of contact interfaces and configured to detect contact by the plurality of test sites of the subject” ([0091]: the position detecting means 10 in the present embodiment is a warm sensor…the temperature sensor at the contact portion detects the temperature and determines that the hand is present on the sensor; and [0082]: FIG.10: the position detecting means 10 may be installed adjacent to the pulse wave sensor 20); wherein the controller 
“acquires data based on output from the plurality of contact detection sensors” ([0006]: selecting means for selecting a pulse wave sensor corresponding to the position of the hand detected by the position detecting means…and causing the light emitting element of the selected pulse wave sensor to emit light…and Control means for selecting an output signal from the light receiving element of the pulse wave sensor. And it has a pulse calculation means which calculates a driver’s pulse based on the output signal which the selected light receiving element outputs).
As the detection sensors are positioned adjacent to the pulse wave sensors where the contact occurs, i.e., the plurality of test sites, the detection of the contact occurs by the plurality of test sites of the subject. As the pulse wave sensors are selected based on the detected contact, the acquired data is based on the detected contact, i.e., based on the output from the contact detection sensors. In other words, 
As Lee teaches the display of the acquired data as an image on the display, and Ogawa teaches that the data acquisition is based on where the contact occurs, when Lee and Ogawa combined, the display is based on output from the contact detection sensors. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the controller of Lee to employ the feature of “a plurality of contact detection sensors disposed near the plurality of contact interfaces and configured to detect contact by the plurality of test sites of the subject” and “acquires data based output from the contact detection sensors” as taught in Ogawa. Such a combination provides the advantage of “providing a pulse detection device and a control method for operating only a light emitting element corresponding to a position of a driver’s hand placed on” for “suppressing the power consumption”, as suggested in Ogawa, [0004] and [0007].

Claim 11. Lee and Ogawa combined teaches all the limitation of claim 3. 
 Lee further teaches that
 “the biological information includes information related to blood flow” ([0070]: the HR sensor device 205 may measure a blood flow rate by allowing light to reflect from or pass through a blood vessel of a skin).
 
Claim 12. Lee teaches a measurement method comprising: 
[0078]: a pluratliy of sensor devices may be placed on locations such that the user naturally brings his/her fingers of the left or right hand into contact with the sensor devices while gripping the electronic device; and [0070]: the HR sensor device 205 may measure a pulse, a heart rate, or oxygen saturation of a user of the electronic device) – the fingers of the hands are the “plurality of test sites” as claimed; and
“measuring biological information based on the acquired biological measurement outputs” ([0070]: the HR sensor device 205 may measure a blood flow rate by allowing light to reflect from or pass through a blood vessel of a skin).
Lee further teaches detecting a contact of the external object when performing the pulse measurement in [0081] that the electronic device 200 comprises a touch sensor for detecting an external object in contact with the electronic device.
Lee does not teach that temperatures of the plurality of the contact interfaces is detected when detecting a contact, and the method selects one biological sensor among the plurality of biological sensors based on the temperatures detected from the pluratliy of temperature detectors, and measures biological information based on biological measurement output obtained by the selected biological sensor.
However, in an analogous pulse wave detection through a human’s finger field of endeavor, Ogawa teaches
“detecting temperatures of the plurality of contact interfaces” ([0091]: the position detecting means 10 in the present embodiment is a warm sensor…the temperature sensor at the contact portion detects the temperature and determines that the hand	 is present on the sensor; and [0082]: FIG.10: the position detecting means 10 may be installed adjacent to the pulse wave sensor 20); and 
“acquiring biological measurement outputs from a plurality of biological sensors” ([0032]: a pluratliy of pulse wave sensors 20 are provided on the steering wheel 1, and measure a pulse wave of the driver’s hand 2 placed on the steering wheel 1);
“selecting one biological sensor among the plurality of biological sensors based on the detected temperatures” ([0006]: selecting means for selecting a pulse wave sensor corresponding to the position of the hand detected by the position detecting means)
“acquired under the condition that the pluratliy of test sites are contacted by the plurality of contact interfaces” ([0091]: the temperature sensor generates a temperature change when the hand comes into contact with the steering wheel, and the temperature sensor at the contact portion detects the temperature) – since the temperature sensor at the contact portion detects the temperature, such a teaching is considered reading on the above claimed limitation of the temperature being detected under the condition that the test sites are contacted by the contact interfaces; i.e., there needs to be a contact in order for the temperature to be detected and acquired; and
 “measuring biological information based on the biological measurement output obtained by the selected biological sensor” detected temperatures and on the acquired biological measurement outputs” ([0006]: causing the light emitting element of the selected pulse wave sensor to emit light…and Control means for selecting an output signal from the light receiving element of the pulse wave sensor. And it has a pulse calculation means which calculates a driver’s pulse based on the output signal which the selected light receiving element outputs). 
Hence, Ogawa teaches that 
(1) the position detection means, i.e., the warm sensor or the temperature sensor that (i.e., the plurality of temperature detectors as claimed) detects the temperature and determines that the hand is present; 
(2) the selecting means select a pulse wave sensor “corresponding to the position of the hand detected by the position detecting means” (i.e., based on the temperatures detected) – i.e., the hand is detected based on the temperature, and the sensor at the position of the hand is selected; and
(3) such a selection causes light emission and receiving by the selected pulse wave sensor for pulse detection and calculation based on the light receiving outputs (i.e., “the biological measurement outputs” as claimed). The calculated pulse is the “biological information” measured as claimed.  

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Lee to employ such features “for detecting temperatures of the plurality of contact interfaces; selecting one biological sensor among the plurality of biological sensors based on the detected temperatures; and measuring biological information based on the biological measurement output obtained by the selected biological sensor” as taught in Ogawa, for providing a pulse detection device and a control method for operating only a light emitting element corresponding to a position of a driver’s hand placed on” for “suppressing the power consumption”, as suggested in Ogawa, [0004] and [0007].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ogawa, as applied to claim 3, further in view of Narimatsu et al., US 2003/0158488 A1, hereinafter Narimatsu.

Claim 9. Lee and Ogawa combined teaches all the limitation of claim 3. 
 Lee further teaches 
“a display” (FIG.2C, a display 251); wherein 
 “the biological information comprises a plurality of pieces of biological information, and the controller measures the plurality of pieces of biological information based on the biological measurement outputs acquired from the plurality of biological sensors” ([0084]: the electronic device 200 or the electronic device 250 may drive both the two HR sensor devices 205 and 255 and receive biometric recognition information acquired by the two HR sensor devices 205 and 255) – hence, the HR sensor devices 205 and 255 each generates a piece of biological information and together they generate “a plurality of pieces of biological information” as claimed.
Neither Lee nor Ogawa teaches that the controller “displays a result of comparing the pieces of biological information on the display”.


“displays a result of comparing the pieces of biological information on the display” ([0026]: FIG.7 is a graph showing two pulse waves that are detected from left and right limbs of the subject, and are superposed on each other by a pulse-wave-display control means; and [0046]).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the controller of Lee and Ogawa combined to employ the feature of “displays a result of comparing the pieces of biological information on the display” as taught in Narimatsu for the advantage of “each of those waveforms can be easily compared with the other waveform or waveforms, so that a person can more easily and accurately identify even a small change or difference of any one of those waveforms. That is, the accuracy of inspection of the waveform or arterial pulse wave can be improved”, as suggested in Narimatsu, [0056].

Response to Arguments
Applicant’s arguments in regard to the rejections under 35 U.S.C 102/103 have been fully considered but they are not persuasive. 
Applicant asserted that “[in claim 3], the temperatures detected from the plurality of temperature detectors are detected under the condition that the pluratliy of test sites are contacted by the pluratliy of contact interfaces. In contrast, Ogawa fails to disclose 
Examiner respectfully disagrees and notes the following:
Ogawa teaches in [0091]: the temperature sensor generates a temperature change when the hand comes into contact with the steering wheel, and the temperature sensor at the contact portion detects the temperature. Since the temperature sensor at the contact portion detects the temperature, it indicates that there needs to be a contact in order for the temperature to be detected and acquired. Hence, Ogawa is considered having sufficient teaching on the limitation of “the temperatures detected from the pluratliy of temperature detectors acquired under the condition that the pluratliy of test sites are contacted by the plurality of contact interfaces” in claims 3 and 12. 
Examiner further notes that, the temperature sensor of Ogawa is evenly arranged on the steering wheel ([0020] and [0032]) each with one pulse wave sensor adjacent to ([0020] and FIG.10). In [0034], Ogawa teaches that the size of the pulse wave sensor is sufficient with the fingertip of the hand. Hence, the temperature sensor is of a size of the fingertip, too. Under a normal driving condition with reasonable safety considered, when the driver’s hand handles the steering wheel, the hand would contact more than one temperature sensor such that there are a pluratliy of contacting interfaces contacting a pluratliy of test sites for temperature detection and acquisition.  
Based on the above considerations, claims 3-12 remain rejected. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793